                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

   GREG ADKISSON, et al.,                    )
             Plaintiffs,                     )
   v.                                        )   No.: 3:13-CV-505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,           )
             Defendant.                      )
                                             )        Lead Case Consolidated with
                                             )
   KEVIN THOMPSON, et al.,                   )
             Plaintiffs,                     )
   v.                                        )   No.: 3:13-CV-666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,           )
             Defendant.                      )
                                             )        as consolidated with
                                             )
   JOE CUNNINGHAM, et al.,                   )
             Plaintiffs,                     )
   v.                                        )   No.: 3:14-CV-20-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,           )
             Defendant.                      )
                                             )
                                             )
   BILL ROSE,                                )
             Plaintiff,                      )
   v.                                        )   No.: 3:15-CV-17-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,           )
             Defendant.                      )
                                             )
                                             )
   CRAIG WILKINSON, et al.,                  )
             Plaintiffs,                     )
   v.                                        )   No.: 3:15-CV-274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,           )
             Defendant.                      )
                                             )
                                             )
   ANGIE SHELTON, as wife and next of        )
   Kin on behalf of Mike Shelton, et al.,    )
                  Plaintiffs,                )
   v.                                        )   No.: 3:15-CV-420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., et al.,   )
                  Defendants.                )
                                             )



Case 3:13-cv-00505-TAV-HBG Document 472 Filed 05/10/19 Page 1 of 4 PageID #: 16095
   JOHNNY CHURCH,                                        )
             Plaintiff,                                  )
   v.                                                    )    No.: 3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., et al.,               )
             Defendants.                                 )
                                                         )
                                                         )
   DONALD R. VANGUILDER, JR.,                            )
              Plaintiff,                                 )
   v.                                                    )    No.: 3:15-CV-462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
              Defendant.                                 )
                                                         )
                                                         )
   JUDY IVENS, as sister and next of kin,                )
   on behalf of JEAN NANCE, deceased,                    )
                  Plaintiff,                             )
   v.                                                    )    No.: 3:16-CV-635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
                  Defendant.                             )
                                                         )
                                                         )
   PAUL RANDY FARROW.,                                   )
             Plaintiff,                                  )
   v.                                                    )    No.: 3:16-CV-636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
             Defendant.                                  )

               JOINT MOTION FOR EXTENSION OF TIME FOR MEDIATION

           The Parties jointly move this Court for good cause to extend the deadline for mediation

    from June 17, 2019 (150 days from the Court’s January 18, 2019 Order [Doc. 459]), until

    August 16, 2019. Mediation has been set by the parties for May 30-31, 2019, but the Parties

    and the Mediator have agreed to postpone these dates if the Court grants permission to extend

    the deadline.

           The Parties seek this extension to provide additional time to review medical information

    concerning the Plaintiffs in preparation for mediation. Plaintiffs have provided the information

    required by the Court in its Order identifying treating physicians and claimed illnesses and


                                                   2

Case 3:13-cv-00505-TAV-HBG Document 472 Filed 05/10/19 Page 2 of 4 PageID #: 16096
    continue to supplement this information as additional medical records are obtained and

    reviewed. Beyond this, Plaintiffs are attempting to provide additional information requested by

    Defendant concerning the link between Plaintiffs’ exposure to coal fly ash and their medical

    conditions, including physician opinions regarding specific causation, and this process is taking

    longer than anticipated. Defendant also needs sufficient time to review this information prior to

    mediation. The Court-appointed Mediator, Mr. Daniel Balhoff, supports the extension to

    increase the likelihood of success for the mediation.

           If the Court agrees to extend the deadline for mediation, the Parties would request that

    the deadlines for the Mediator Report and the Parties’ updates for Phase II Trial proposals be

    extended accordingly.

           Respectfully submitted.

         /s/ Gary A. Davis                                  /s/ James F. Sanders
         Gary A. Davis, TN. Bar No. 009766                  James F. Sanders
         James S. Whitlock, NC Bar No. 34303                J. Isaac Sanders
         (admission Pro Hac Vice)                           Marie T. Scott
         Davis & Whitlock, P.C.                             Neal & Harwell, PLC
         21 Battery Park Ave., Suite 206                    1201 Demonbreun Street, Suite 1000
         Asheville, NC 28801                                Nashville, Tennessee 37203
         T: (828) 622-0044                                  T: (615) 244-1713
         F: (828) 398-0435                                  F: (615) 726-0573
         gadavis@enviroattorney.com                         jsanders@nealharwell.com
         jwhitlock@enviroattorney.com                       isanders@nealharwell.com
                                                            mscott@nealharwell.com
         James K. Scott
         Keith D. Stewart                                   Theodore Boutrous, Jr.
         John Tyler Roper                                   Theane Evangelis
         Market Street Law, PLLC                            Jeremy Smith
         625 Market Street, 14th Floor                      Gibson, Dunn & Crutcher, LLP
         Knoxville, TN 37902                                333 South Grand Avenue
         T: (865) 437-5081                                  Los Angeles, CA 90071
         F: (866) 542-1741                                  tboutrous@gibsondunn.com
         jimscott264@gmail.com                              tevangelis@gibsondunn.com
         keithstewart@gmail.com                             jssmith@gibsondunn.com
         tylerroperlaw@gmail.com
                                                            Attorneys for Defendant

                                                   3

Case 3:13-cv-00505-TAV-HBG Document 472 Filed 05/10/19 Page 3 of 4 PageID #: 16097
         John B. Dupree
         616 W. Hill Ave, 2nd Floor
         Knoxville, TN 37902
         T: (865) 223-5184
         john.dupree@knoxtnlaw.com

         Jeffrey E. Friedman, AL Bar No. asb-6868-
         n77j (admission Pro Hac Vice)
         Friedman, Dazzio, Zulanas & Bowling, PC
         3800 Corporate Woods Drive
         Birmingham, AL 35242
         T: (205) 278-7000
         F: (205) 278-7001
         jfriedman@friedman-lawyers.com

         Attorneys for Plaintiffs

                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on May 10, 2019, a copy of the foregoing was filed

   electronically. Notice of filing will be sent by operation of the Court’s electronic filing system to

   all parties indicated on the electronic filing receipt. Parties may access the filing through the

   Court’s electronic filing system.

                                                         /s/Gary A. Davis
                                                         Attorney for Plaintiffs




                                                    4

Case 3:13-cv-00505-TAV-HBG Document 472 Filed 05/10/19 Page 4 of 4 PageID #: 16098
